DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated August 23, 2021 in response to a non-final office action.  Claims 1, 10-11, 16, 25-26, 31, 34-35, 37, and 40-41 have been amended.  Claims 1, 4, 7, 10-12, 16, 19, 22, 25-27, and 31-42 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claims 1, 16, 31, and 37 to obviate the previous rejection of claims 1, 4, 7, 10-12, 16, 19, 22, 25-27, and 31-42 in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments, with respect to the amended claims, filed August 23, 2021 have been fully considered but they are not persuasive for the following reasons:
Applicant's Argument:
Regarding Claims 1, 16, 31, and 37 (35 USC§ 103): The Applicant argues in substance that, "Hapsari has not, and does not appear to, disclose that the information indicates which system information blocks can be sent by the remote device in a same system information window, as recited in the pending claims. Therefore, Applicant respectfully submits that the cited portions of Hapsari have not been shown to teach or suggest "receiving, by the DU and from the CU, information indicating which system information blocks can be sent by the DU in a same system information window" as recited in amended claim 1. (Emphasis added).''

Examiner's Response:
The Examiner respectfully disagrees.
Regarding the amended limitation in Claim 1 (similar limitations are in independent claims 16, 31, and 37), although Hapsari does not explicitly teach the claimed limitation, Byun, in view of Hapsari and NPL-1, teaches the amended limitation, “receiving, by the DU and from the CU, information indicating which system information blocks can be sent by the DU in a same system information window”.  Byun teaches, with respect to Fig. 12 below, the DU (distributed unit) supplying to the UE requested SIB (system information block), which was provided to the DU by the CU (central unit): (Byun, Fig. 12 and ¶ [0124]: the CU may transmit, to the DU, a message including information related to some SIBs [system information blocks] provided by the CU); the information provided to the DU contains system information blocks which the DU subsequently supply to the requesting UE:  (Byun, Fig. 12 and ¶ [0124]: : the information related to some SIBs [i.e., which system information blocks] ... frequently requested by a UE ... For example, the CU may transmit, to the DU, a message including information related to SIBx).  Byun also teaches the information about a system information window during which system information block(s) are supplied to the UE:  (Byun, Fig. 12 and ¶ [0125-0126]: The information related to the SIB included in the message may be provided per SIB... may include ... timing information for broadcasting ... the timing information for broadcasting may include at least one of the length of a window in which the system information is broadcast).  By the above rationale, Byun teaches the amended limitations.  See updated rejection below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10-12, 16, 19, 22, 25-27, and 31-42 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et.al. (US Patent Application Publication, 2018/0338277, hereinafter, “Byun”), in view of Hapsari (US Patent Application Publication, 2019/0110275, hereinafter, “Hapsari”), and further in view of “CATT, Procedures of on demand SI delivery and error handling, 3GPP TSG-RAN WG2 Meeting #98, R2-1704236”, hereinafter, “NPL-1”).
Regarding claim 1, Byun teaches:
A communication method (Byun: FIG. 12 illustrates a procedure for providing on-demand system information.  Fig. 12 and ¶ [0120]), comprising: 
sending, by a distributed unit (DU) and to a central unit (CU), a request wherein the request is from a terminal, and wherein the request is used to request first system information Byun: In step S1204, upon receiving the system information request from the UE [i.e., terminal], the DU may transmit the system information [i.e., first system information] request to the CU. A message including a container piggybacking the system information request may be transmitted from the DU to the CU. The message may be an initial UE message or a new message.  Fig. 12 and ¶ [0129]); 
receiving, by the DU and from the CU, a first indicator, wherein the first indicator is used to indicate that the first system information is to be broadcast by the DU (Byun: When the CU provides the DU with the information related to all SIBs owned by the CU, the CU may transmit information on a requested SIB to the DU in step S1205. The information on the requested SIB may indicate [i.e., first indicator] the requested SIB. The information on the requested SIB may be an identity, an index, or a number of the SIB identified on the basis of the system information request. For example, the CU may transmit an SIB type to the DU. Accordingly, the CU may command the DU to broadcast the requested SIB, and the DU may broadcast system information related to the indicated SIB.  Fig. 12 and ¶ [0132]);
receiving, by the DU and from the CU, information (Byun: the CU may transmit, to the DU, a message including information related to some SIBs [system information blocks] provided by the CU.  Fig. 12 and ¶ [0124]) indicating which system information blocks can be sent by the DU (Byun: the information related to some SIBs [i.e., which system information blocks] ... frequently requested by a UE ... For example, the CU may transmit, to the DU, a message including information related to SIBx.  Fig. 12 and ¶ [0124]) in a same system information window (Byun: The information related to the SIB included in the message may be provided per SIB... may include ... timing information for broadcasting ... the timing information for broadcasting may include at least one of the length of a window in which the system information is broadcast.  Fig. 12 and ¶ [0125-0126]);
if determined that the first system information has not been stored at the DU, sending, by the DU (Byun: When the DU cannot broadcast the system information related to the SIB on which the on-demand system information is requested, the DU may perform signaling with the CU.  Fig. 13 and ¶ [0152]), a request to the CU for acquiring the first system information (Byun: In step S1305a, the DU may transmit a message including information on the requested SIB to the CU. The information on the requested SIB may indicate the requested SIB.  Fig. 13 and ¶ [0153]).
Although Byun teaches a central unit (CU) sending an indication to the distributed unit (DU) to indicate to the DU to broadcast system information related to the indicated system information block (SIB), Byun does not explicitly teach:
receiving, by the DU and from the CU, a third indicator, and wherein the third indicator indicates a physical channel type for sending the first system information by the DU;
determining, by the DU, whether the first system information has been stored at the DU;
if determined that the first system information has been stored at the DU, broadcasting, by the DU, a second indicator field and the first system information, wherein the second indicator field is separate from the first system information, and wherein the second indicator field indicates that the first system information is being broadcast. 
However, in the same field of endeavor, Hapsari teaches:
receiving, by the DU and from the CU, a third indicator (Hapsari: the central aggregation device [i.e., the CU] … transmits to the remote device [i.e., the DU] … assignment information (e.g., assignment information transmitted via PDCCH) indicating radio resource assignment [i.e., third indicator] used for notifying the system information.  Fig. 4 and ¶ [0124]), and wherein the third indicator indicates a physical channel type for sending the first system information by the DU (Hapsari: the remote device [i.e., the DU] … transmits the system information to the user device via a predetermined downlink channel (e.g., PDCCH) [i.e., a physical channel] based on the assignment information [i.e., third indicator] received by the information receiving unit [of the DU; i.e., the DU transmits the system information to the device (terminal) via a physical channel assigned/indicated by the CU].  Fig. 4 and ¶ [0124]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Byun to include the features as taught by Hapsari above in order for system information and radio resource assignment information be notified effectively. (Hapsari, ¶ [0011]).
Byun-Hapsari does not explicitly teach:
determining, by the DU, whether the first system information has been stored at the DU;
if determined that the first system information has been stored at the DU, broadcasting, by the DU, a second indicator field and the first system information, wherein the second indicator field is separate from the first system information, and wherein the second indicator field indicates that the first system information is being broadcast. 
However, in the same field of endeavor, NPL-1 teaches:
determining, by the DU, whether the first system information has been stored at the DU (NPL-1: if the DU has stored the SI messages when they were received from CU for broadcasted before.  ¶ [Section 2.1, Proposal 4]);
if determined that the first system information has been stored at the DU, broadcasting, by the DU (NPL-1: The DU can broadcast the requested SI messages [i.e., for first system information] without CU involvement if the DU has stored the SI messages when they were received from CU for broadcasted before.  ¶ [Section 2.1, Proposal 4]), a second indicator field and the first system information (NPL-1: UE can monitor the requested SI [i.e., first system information] in the SI window indicated in the scheduling information [i.e., second indicator] in minimum SI [from the gNB].  ¶ [Section 2.1, Figure 1]), wherein the second indicator field is separate from the first system information, and wherein the second indicator field indicates that the first system information is being broadcast (Ye: it can be deduced that a bit will be introduced in the scheduling information to indicated [i.e., second indicator] whether a SIB [i.e., first system information] will be broadcasted at this instant in time.  ¶ [Section 2.1, Proposal 2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Byun-Hapsari to include the features as taught by NPL-1 above in order to avoid frequent SI request and SI message transfer on fronthaul for CU/DU split deployment. (NPL-1, Section 2.1, Proposal 4).

Regarding claim 4, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 1 as outlined above.
Byun further teaches:  
wherein the first system information comprises one or more system information blocks (SIBs) (Byun: When the CU provides the DU with the information related to all SIBs owned by the CU, the CU may transmit information on a requested SIB to the DU in step S1205. The information on the requested SIB may indicate the requested SIB. The information on the requested SIB may be an identity, an index, or a number of the SIB identified on the basis of the system information request.  Fig. 12 and ¶ [0132]).

Regarding claim 7, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 4 as outlined above.
Byun further teaches:  
wherein the one or more SIBs comprise any one or more of the following: a SIB3, a SIB4, a SIB5, a SIB6, a SIB7, a SIB8 (Byun: When the CU provides the DU with the information related to all SIBs owned by the CU, the CU may transmit information on a requested SIB [system information block] to the DU in step S1205.  Examples of information blocks include an MIB [master information block], SIB1 [system information block1], SIB2, and other SIBs (SIBn).  SIB3 includes cell reselection information. SIB4 includes frequency information on a serving cell and intra-frequency information on a neighboring cell for cell reselection. SIBS includes frequency information on a different E-UTRA and inter-frequency information on a neighboring cell for cell reselection. SIB6 includes frequency information on a UTRA and information on a UTRA neighboring cell for cell reselection. SIB7 includes frequency information on a GERAN for cell reselection. SIB8 includes information on a neighboring cell.  Figs. 12, 5 and ¶ [0132, 0069, 0074]).

Regarding claim 10, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 1 as outlined above.
Byun further teaches:  
broadcasting, by the DU, a SIB1, wherein the SIB1 comprises a mapping relationship between system information and system information block (Byun: SIB1 includes pieces of information associated with cell access, and particularly includes scheduling information on other SIBs (SIB2 to SIBn) [i.e., system information blocks] than SIB1 ... Thus, scheduling information includes a mapping relationship between each SIB and an SI message.  Fig. 5 and ¶ [0072]).

Regarding claim 11, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 10 as outlined above.
Byun further teaches:  
a period of the first system information, a system information window of the first system information, a start time of sending the first system information, and a quantity of times of sending the first system information (Byun: SIB1 includes pieces of information associated with cell access, and particularly includes scheduling information on other SIBs (SIB2 to SIBn) than SIB1. SIBs having the same transmission periodicity among the SIBs other than SIB1 are transferred via the same system information (SI) message. Thus, scheduling information includes a mapping relationship between each SIB and an SI message. An SI message is transmitted within an SI window in a time domain, and each SI message is associated with one SI window. Since SI windows for different pieces of SI do not overlap, only one SI message is transmitted within an SI window. Thus, scheduling information includes the duration of an SI window and an SI transmission periodicity. Time/frequency for transmitting an SI message is determined by dynamic scheduling by a BS [base station].  Fig. 5 and ¶ [0072]).

Regarding claim 12, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 1 as outlined above.
Byun further teaches:  
the DU comprises a radio link control layer and a medium access control layer (Byun: the RLC [radio link control] layer, the MAC [medium access control] layer, the physical layer … are in the distributed unit.  Fig. 10 and ¶ [0104]), and the CU comprises a radio resource control layer and a packet data convergence protocol layer (Byun: the RRC [radio resource control] layer and the PDCP [packet data convergence protocol] layer are in the central unit.  Fig. 10 and ¶ [0104]).

Regarding claim 16, Byun teaches:
A communications system (Byun: FIG. 18 is a block diagram illustrating a wireless communication system.  Fig. 18 and ¶ [0208]), comprising a distributed unit (DU) (Byun: A DU of a base station 1810.  Fig. 18 and ¶ [0210]) and a central unit (CU) (Byun: A CU of the base station 1820.  Fig. 18 and ¶ [0211]), wherein:
the DU is configured to: 
send a request to the CU, wherein the request is from a terminal and wherein the request is used to request first system information (Byun: In step S1204, upon receiving the system information request from the UE, the DU may transmit the system information request to the CU. A message including a container piggybacking the system information request may be transmitted from the DU to the CU. The message may be an initial UE message or a new message.  Fig. 12 and ¶ [0129]);
the CU is configured to: 
send a first indicator to the DU, wherein the first indicator is used to indicate that the first system information is to be broadcast by the DU (Byun: When the CU provides the DU with the information related to all SIBs owned by the CU, the CU may transmit information on a requested SIB to the DU in step S1205. The information on the requested SIB may indicate the requested SIB. The information on the requested SIB may be an identity, an index, or a number of the SIB identified on the basis of the system information request. For example, the CU may transmit an SIB type to the DU. Accordingly, the CU may command the DU to broadcast the requested SIB, and the DU may broadcast system information related to the indicated SIB.  Fig. 12 and ¶ [0132]);
send information (Byun: the CU may transmit, to the DU, a message including information related to some SIBs [system information blocks] provided by the CU.  Fig. 12 and ¶ [0124]) indicating which system information blocks can be sent by the DU (Byun: the information related to some SIBs [i.e., which system information blocks] ... frequently requested by a UE ... For example, the CU may transmit, to the DU, a message including information related to SIBx.  Fig. 12 and ¶ [0124]) in a same system information window (Byun: The information related to the SIB included in the message may be provided per SIB... may include ... timing information for broadcasting ... the timing information for broadcasting may include at least one of the length of a window in which the system information is broadcast.  Fig. 12 and ¶ [0125-0126]).
if determined that the first system information has not been stored at the DU (Byun: When the DU cannot broadcast the system information related to the SIB on which the on-demand system information is requested, the DU may perform signaling with the CU.  Fig. 13 and ¶ [0152]), request to the CU for acquiring the first system information (Byun: In step S1305a, the DU may transmit a message including information on the requested SIB to the CU. The information on the requested SIB may indicate the requested SIB.  Fig. 13 and ¶ [0153]).
Although Byun teaches a central unit (CU) sending an indication to the distributed unit (DU) to indicate to the DU to broadcast system information related to the indicated system information block (SIB), Byun does not explicitly teach:
send a third indicator to the DU, and wherein the third indicator indicates a physical channel type for sending the first system information by the DU; and
the DU is further configured to:
determine whether the first system information has been stored at the DU;
if determined that the first system information has been stored at the DU, broadcast a second indicator field and the first system information, wherein the second indicator field is separate from the first system information, and wherein the second indicator field indicates that the first system information is being broadcast. 
However, in the same field of endeavor, Hapsari teaches:
send a third indicator to the DU (Hapsari: the central aggregation device [i.e., the CU] … transmits to the remote device [i.e., the DU] … assignment information (e.g., assignment information transmitted via PDCCH) indicating radio resource assignment [i.e., third indicator] used for notifying the system information.  Fig. 4 and ¶ [0124]), and wherein the third indicator indicates a physical channel type for sending the first system information by the DU (Hapsari: the remote device [i.e., the DU] … transmits the system information to the user device via a predetermined downlink channel (e.g., PDCCH) [i.e., a physical channel] based on the assignment information [i.e., third indicator] received by the information receiving unit [of the DU; i.e., the DU transmits the system information to the device (terminal) via a physical channel assigned/indicated by the CU].  Fig. 4 and ¶ [0124]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Byun to include the features as taught by Hapsari above in order for system information and radio resource assignment information be notified effectively. (Hapsari, ¶ [0011]).
Byun-Hapsari does not explicitly teach:
the DU is further configured to:
determine whether the first system information has been stored at the DU;
if determined that the first system information has been stored at the DU, broadcast a second indicator field and the first system information, wherein the second indicator field is separate from the first system information, and wherein the second indicator field indicates that the first system information is being broadcast. 
However, in the same field of endeavor, NPL-1 teaches:
the DU is further configured to:
determine whether the first system information has been stored at the DU (NPL-1: if the DU has stored the SI messages when they were received from CU for broadcasted before.  ¶ [Section 2.1, Proposal 4]);
if determined that the first system information has been stored at the DU, broadcast (NPL-1: The DU can broadcast the requested SI messages [i.e., for first system information] without CU involvement if the DU has stored the SI messages when they were received from CU for broadcasted before.  ¶ [Section 2.1, Proposal 4]) a second indicator field and the first system information (NPL-1: UE can monitor the requested SI [i.e., first system information] in the SI window indicated in the scheduling information [i.e., second indicator] in minimum SI [from the gNB].  ¶ [Section 2.1, Figure 1]), wherein the second indicator field is separate from the first system information, and wherein the second indicator field indicates that the first system information is being broadcast (Ye: it can be deduced that a bit will be introduced in the scheduling information to indicated [i.e., second indicator] whether a SIB [i.e., first system information] will be broadcasted at this instant in time.  ¶ [Section 2.1, Proposal 2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Byun-Hapsari to include the features as taught by NPL-1 above in order to avoid frequent SI request and SI message transfer on fronthaul for CU/DU split deployment. (NPL-1, Section 2.1, Proposal 4).

Regarding claim 19, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 16 as outlined above.
Byun further teaches:  
wherein the first system information comprises one or more system information blocks (SIBs) (Byun: When the CU provides the DU with the information related to all SIBs owned by the CU, the CU may transmit information on a requested SIB to the DU in step S1205. The information on the requested SIB may indicate the requested SIB. The information on the requested SIB may be an identity, an index, or a number of the SIB identified on the basis of the system information request.  Fig. 12 and ¶ [0132]).

Regarding claim 22, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 19 as outlined above.
Byun further teaches:  
wherein the one or more SIBs comprise any one or more of the following: a SIB3, a SIB4, a SIB5, a SIB6, a SIB7, a SIB8 (Byun: When the CU provides the DU with the information related to all SIBs owned by the CU, the CU may transmit information on a requested SIB [system information block] to the DU in step S1205.  Examples of information blocks include an MIB [master information block], SIB1 [system information block1], SIB2, and other SIBs (SIBn).  SIB3 includes cell reselection information. SIB4 includes frequency information on a serving cell and intra-frequency information on a neighboring cell for cell reselection. SIBS includes frequency information on a different E-UTRA and inter-frequency information on a neighboring cell for cell reselection. SIB6 includes frequency information on a UTRA and information on a UTRA neighboring cell for cell reselection. SIB7 includes frequency information on a GERAN for cell reselection. SIB8 includes information on a neighboring cell.  Figs. 12, 5 and ¶ [0132, 0069, 0074]).

Regarding claim 25, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 16 as outlined above.
Byun further teaches:  
broadcasting a SIB1, wherein the SIB1 comprises a mapping relationship between system information and system information block (Byun: SIB1 includes pieces of information associated with cell access, and particularly includes scheduling information on other SIBs (SIB2 to SIBn) [i.e., system information blocks] than SIB1 ... Thus, scheduling information includes a mapping relationship between each SIB and an SI message.  Fig. 5 and ¶ [0072]).

Regarding claim 26, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 25 as outlined above.
Byun further teaches:  
a period of the first system information, a system information window of the first system information, a start time of sending the first system information, and a quantity of times of sending the first system information (Byun: SIB1 includes pieces of information associated with cell access, and particularly includes scheduling information on other SIBs (SIB2 to SIBn) than SIB1. SIBs having the same transmission periodicity among the SIBs other than SIB1 are transferred via the same system information (SI) message. Thus, scheduling information includes a mapping relationship between each SIB and an SI message. An SI message is transmitted within an SI window in a time domain, and each SI message is associated with one SI window. Since SI windows for different pieces of SI do not overlap, only one SI message is transmitted within an SI window. Thus, scheduling information includes the duration of an SI window and an SI transmission periodicity. Time/frequency for transmitting an SI message is determined by dynamic scheduling by a BS [base station].  Fig. 5 and ¶ [0072]).

Regarding claim 27, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 16 as outlined above.
Byun further teaches:  
the DU comprises a radio link control layer and a medium access control layer (Byun: the RLC [radio link control] layer, the MAC [medium access control] layer, the physical layer … are in the distributed unit [i.e., DU with first hardware processor].  Fig. 10 and ¶ [0104]), and the CU comprises a radio resource control layer and a packet data convergence protocol layer (Byun: the RRC [radio resource control] layer and the PDCP [packet data convergence protocol] layer are in the central unit [i.e., CU with second hardware processor].  Fig. 10 and ¶ [0104]).

Regarding claim 31, Byun teaches:
An apparatus, applied to a distributed unit (DU) (Byun: A DU of a base station 1810.  Fig. 18 and ¶ [0210]), comprising:
at least one processor (Byun: processor 1811.  Fig. 18 and ¶ [0210]), and a memory storing instructions for execution by the at least one processor (Byun: The memory 1812 is connected to the processor 1811, and stores various pieces of information for driving the processor 1811.  Fig. 18 and ¶ [0210]);
wherein, when executed, the instructions cause the apparatus to perform operations comprising (Byun: The processor 1801 implements proposed functions, processes and/or methods.  Fig. 18 and ¶ [0210]):
sending a request to a central unit (CU), wherein the request is from a terminal, and wherein the request is used to request first system information (Byun: In step S1204, upon receiving the system information request from the UE, the DU may transmit the system information request to the CU. A message including a container piggybacking the system information request may be transmitted from the DU to the CU. The message may be an initial UE message or a new message.  Fig. 12 and ¶ [0129]);
receiving, from the CU, a first indicator, wherein the first indicator is used to indicate that the first system information is to be broadcast by the apparatus (Byun: When the CU provides the DU with the information related to all SIBs owned by the CU, the CU may transmit information on a requested SIB to the DU in step S1205. The information on the requested SIB may indicate the requested SIB. The information on the requested SIB may be an identity, an index, or a number of the SIB identified on the basis of the system information request. For example, the CU may transmit an SIB type to the DU. Accordingly, the CU may command the DU to broadcast the requested SIB, and the DU may broadcast system information related to the indicated SIB.  Fig. 12 and ¶ [0132]);
receiving, from the CU, information (Byun: the CU may transmit, to the DU, a message including information related to some SIBs [system information blocks] provided by the CU.  Fig. 12 and ¶ [0124]) indicating which system information blocks can be sent by the DU (Byun: the information related to some SIBs [i.e., which system information blocks] ... frequently requested by a UE ... For example, the CU may transmit, to the DU, a message including information related to SIBx.  Fig. 12 and ¶ [0124]) in a same system information window (Byun: The information related to the SIB included in the message may be provided per SIB... may include ... timing information for broadcasting ... the timing information for broadcasting may include at least one of the length of a window in which the system information is broadcast.  Fig. 12 and ¶ [0125-0126]).
if determined that the first system information has not been stored at the apparatus, sending (Byun: When the DU cannot broadcast the system information related to the SIB on which the on-demand system information is requested, the DU may perform signaling with the CU.  Fig. 13 and ¶ [0152]) a request to the CU for acquiring the first system information (Byun: In step S1305a, the DU may transmit a message including information on the requested SIB to the CU. The information on the requested SIB may indicate the requested SIB.  Fig. 13 and ¶ [0153]).
Although Byun teaches a central unit (CU) sending an indication to the distributed unit (DU) to indicate to the DU to broadcast system information related to the indicated system information block (SIB), Byun does not explicitly teach:
receiving, from the CU, a third indicator, and wherein the third indicator indicates a physical channel type for sending the first system information by the apparatus;
determining whether the first system information has been stored at the apparatus;
if determined that the first system information has been stored at the apparatus, broadcasting a second indicator field and the first system information, wherein the second indicator field is separate from the first system information, and wherein the second indicator field indicates that the first system information is being broadcast. 
However, in the same field of endeavor, Hapsari teaches:
receiving, from the CU, a third indicator (Hapsari: the central aggregation device [i.e., the CU] … transmits to the remote device [i.e., the DU] … assignment information (e.g., assignment information transmitted via PDCCH) indicating radio resource assignment [i.e., third indicator] used for notifying the system information.  Fig. 4 and ¶ [0124]), and wherein the third indicator indicates a physical channel type for sending the first system information by the apparatus (Hapsari: the remote device [i.e., the DU] … transmits the system information to the user device via a predetermined downlink channel (e.g., PDCCH) [i.e., a physical channel] based on the assignment information [i.e., third indicator] received by the information receiving unit [of the DU; i.e., the DU transmits the system information to the device (terminal) via a physical channel assigned/indicated by the CU].  Fig. 4 and ¶ [0124]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Byun to include the features as taught by Hapsari above in order for system information and radio resource assignment information be notified effectively. (Hapsari, ¶ [0011]).
Byun-Hapsari does not explicitly teach:
determining whether the first system information has been stored at the apparatus;
if determined that the first system information has been stored at the apparatus, broadcasting a second indicator field and the first system information, wherein the second indicator field is separate from the first system information, and wherein the second indicator field indicates that the first system information is being broadcast. 
However, in the same field of endeavor, NPL-1 teaches:
determining whether the first system information has been stored at the apparatus (NPL-1: if the DU has stored the SI messages when they were received from CU for broadcasted before.  ¶ [Section 2.1, Proposal 4]);
if determined that the first system information has been stored at the apparatus, broadcasting (NPL-1: The DU can broadcast the requested SI messages [i.e., for first system information] without CU involvement if the DU has stored the SI messages when they were received from CU for broadcasted before.  ¶ [Section 2.1, Proposal 4]) a second indicator field and the first system information (NPL-1: UE can monitor the requested SI [i.e., first system information] in the SI window indicated in the scheduling information [i.e., second indicator] in minimum SI [from the gNB].  ¶ [Section 2.1, Figure 1]), wherein the second indicator field is separate from the first system information, and wherein the second indicator field indicates that the first system information is being broadcast (Ye: it can be deduced that a bit will be introduced in the scheduling information to indicated [i.e., second indicator] whether a SIB [i.e., first system information] will be broadcasted at this instant in time.  ¶ [Section 2.1, Proposal 2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Byun-Hapsari to include the features as taught by NPL-1 above in order to avoid frequent SI request and SI message transfer on fronthaul for CU/DU split deployment. (NPL-1, Section 2.1, Proposal 4).

Regarding claim 32, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 31 as outlined above.
Byun further teaches:  
wherein the first system information comprises one or more system information blocks (SIBs) (Byun: When the CU provides the DU with the information related to all SIBs owned by the CU, the CU may transmit information on a requested SIB to the DU in step S1205. The information on the requested SIB may indicate the requested SIB. The information on the requested SIB may be an identity, an index, or a number of the SIB identified on the basis of the system information request.  Fig. 12 and ¶ [0132]).

Regarding claim 33, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 32 as outlined above.
Byun further teaches:  
wherein the one or more SIBs comprise any one or more of the following: a SIB3, a SIB4, a SIB5, a SIB6, a SIB7, a SIB8 (Byun: When the CU provides the DU with the information related to all SIBs owned by the CU, the CU may transmit information on a requested SIB [system information block] to the DU in step S1205.  Examples of information blocks include an MIB [master information block], SIB1 [system information block1], SIB2, and other SIBs (SIBn).  SIB3 includes cell reselection information. SIB4 includes frequency information on a serving cell and intra-frequency information on a neighboring cell for cell reselection. SIBS includes frequency information on a different E-UTRA and inter-frequency information on a neighboring cell for cell reselection. SIB6 includes frequency information on a UTRA and information on a UTRA neighboring cell for cell reselection. SIB7 includes frequency information on a GERAN for cell reselection. SIB8 includes information on a neighboring cell.  Figs. 12, 5 and ¶ [0132, 0069, 0074]).

Regarding claim 34, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 31 as outlined above.
Byun further teaches:  
broadcasting a SIB1, wherein the SIB1 comprises a mapping relationship between system information and system information block (Byun: SIB1 includes pieces of information associated with cell access, and particularly includes scheduling information on other SIBs (SIB2 to SIBn) [i.e., system information blocks] than SIB1 ... Thus, scheduling information includes a mapping relationship between each SIB and an SI message.  Fig. 5 and ¶ [0072]).

Regarding claim 35, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 34 as outlined above.
Byun further teaches:  
a period of the first system information, a system information window of the first system information, a start time of sending the first system information, and a quantity of times of sending the first system information (Byun: SIB1 includes pieces of information associated with cell access, and particularly includes scheduling information on other SIBs (SIB2 to SIBn) than SIB1. SIBs having the same transmission periodicity among the SIBs other than SIB1 are transferred via the same system information (SI) message. Thus, scheduling information includes a mapping relationship between each SIB and an SI message. An SI message is transmitted within an SI window in a time domain, and each SI message is associated with one SI window. Since SI windows for different pieces of SI do not overlap, only one SI message is transmitted within an SI window. Thus, scheduling information includes the duration of an SI window and an SI transmission periodicity. Time/frequency for transmitting an SI message is determined by dynamic scheduling by a BS [base station].  Fig. 5 and ¶ [0072]).

Regarding claim 36, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 31 as outlined above.
Byun further teaches:  
the apparatus comprises a radio link control layer and a medium access control layer (Byun: the RLC [radio link control] layer, the MAC [medium access control] layer, the physical layer … are in the distributed unit [i.e., DU with first hardware processor].  Fig. 10 and ¶ [0104]), and the CU comprises a radio resource control layer and a packet data convergence protocol layer (Byun: the RRC [radio resource control] layer and the PDCP [packet data convergence protocol] layer are in the central unit [i.e., CU with second hardware processor].  Fig. 10 and ¶ [0104]).

Regarding claim 37, Byun teaches:
An apparatus, applied to a central unit (CU) (Byun: CU of the base station 1820.  Fig. 18 and ¶ [0211]), comprising:
at least one processor (Byun: a processor 1812.  Fig. 18 and ¶ [0211]), and a memory storing instructions for execution by the at least one processor (Byun: The memory 1822 is connected to the processor 1821, and stores various pieces of information for driving the processor 1821.  Fig. 18 and ¶ [0211]);
wherein, when executed, the instructions cause the apparatus to perform operations comprising (Byun: The processor 1821 implements proposed functions, processes and/or methods.  Fig. 18 and ¶ [0211]):
receiving a request from a distributed unit (DU), wherein the request is from a terminal, and wherein the request is used to request first system information (Byun: In step S1204, upon receiving the system information request from the UE, the DU may transmit the system information request to the CU. A message including a container piggybacking the system information request may be transmitted from the DU to the CU. The message may be an initial UE message or a new message.  Fig. 12 and ¶ [0129]);
sending, to the DU, a first indicator, wherein the first indicator is used to indicate that the first system information is to be broadcast by the DU (Byun: When the CU provides the DU with the information related to all SIBs owned by the CU, the CU may transmit information on a requested SIB to the DU in step S1205. The information on the requested SIB may indicate the requested SIB. The information on the requested SIB may be an identity, an index, or a number of the SIB identified on the basis of the system information request. For example, the CU may transmit an SIB type to the DU. Accordingly, the CU may command the DU to broadcast the requested SIB, and the DU may broadcast system information related to the indicated SIB.  Fig. 12 and ¶ [0132]);
sending, to the DU, information (Byun: the CU may transmit, to the DU, a message including information related to some SIBs [system information blocks] provided by the CU.  Fig. 12 and ¶ [0124]) indicating which system information blocks can be sent by the DU (Byun: the information related to some SIBs [i.e., which system information blocks] ... frequently requested by a UE ... For example, the CU may transmit, to the DU, a message including information related to SIBx.  Fig. 12 and ¶ [0124]) in a same system information window (Byun: The information related to the SIB included in the message may be provided per SIB... may include ... timing information for broadcasting ... the timing information for broadcasting may include at least one of the length of a window in which the system information is broadcast.  Fig. 12 and ¶ [0125-0126]).
if determined that the first system information has not been stored at the DU, sending (Byun: When the DU cannot broadcast the system information related to the SIB on which the on-demand system information is requested, the DU may perform signaling with the CU.  Fig. 13 and ¶ [0152]) a request to the CU for acquiring the first system information (Byun: In step S1305a, the DU may transmit a message including information on the requested SIB to the CU. The information on the requested SIB may indicate the requested SIB.  Fig. 13 and ¶ [0153]).
Although Byun teaches a central unit (CU) sending an indication to the distributed unit (DU) to indicate to the DU to broadcast system information related to the indicated system information block (SIB), Byun does not explicitly teach:
sending, to the DU, a third indicator, and wherein the third indicator indicates a physical channel type for sending the first system information by the DU,
facilitating the DU to determine whether the first system information has been stored at the DU;
if determined that the first system information has been stored at the DU, broadcasting a second indicator field and the first system information, wherein the second indicator field is separate from the first system information, and wherein the second indicator field indicates that the first system information is being broadcast. 
However, in the same field of endeavor, Hapsari teaches:
sending, to the DU, a third indicator (Hapsari: the central aggregation device [i.e., the CU] … transmits to the remote device [i.e., the DU] … assignment information (e.g., assignment information transmitted via PDCCH) indicating radio resource assignment [i.e., third indicator] used for notifying the system information.  Fig. 4 and ¶ [0124]), and wherein the third indicator indicates a physical channel type for sending the first system information by the DU (Hapsari: the remote device [i.e., the DU] … transmits the system information to the user device via a predetermined downlink channel (e.g., PDCCH) [i.e., a physical channel] based on the assignment information [i.e., third indicator] received by the information receiving unit [of the DU; i.e., the DU transmits the system information to the device (terminal) via a physical channel assigned/indicated by the CU].  Fig. 4 and ¶ [0124]),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Byun to include the features as taught by Hapsari above in order for system information and radio resource assignment information be notified effectively. (Hapsari, ¶ [0011]).
Byun-Hapsari does not explicitly teach:
facilitating the DU to determine whether the first system information has been stored at the DU;
if determined that the first system information has been stored at the DU, broadcasting a second indicator field and the first system information, wherein the second indicator field is separate from the first system information, and wherein the second indicator field indicates that the first system information is being broadcast. 
However, in the same field of endeavor, NPL-1 teaches:
facilitating the DU to determine whether the first system information has been stored at the DU (NPL-1: if the DU has stored the SI messages when they were received from CU for broadcasted before.  ¶ [Section 2.1, Proposal 4]);
if determined that the first system information has been stored at the DU, broadcasting (NPL-1: The DU can broadcast the requested SI messages [i.e., for first system information] without CU involvement if the DU has stored the SI messages when they were received from CU for broadcasted before.  ¶ [Section 2.1, Proposal 4]) a second indicator field and the first system information (NPL-1: UE can monitor the requested SI [i.e., first system information] in the SI window indicated in the scheduling information [i.e., second indicator] in minimum SI [from the gNB].  ¶ [Section 2.1, Figure 1]), wherein the second indicator field is separate from the first system information, and wherein the second indicator field indicates that the first system information is being broadcast (Ye: it can be deduced that a bit will be introduced in the scheduling information to indicated [i.e., second indicator] whether a SIB [i.e., first system information] will be broadcasted at this instant in time.  ¶ [Section 2.1, Proposal 2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Byun-Hapsari to include the features as NPL-1 above in order to avoid frequent SI request and SI message transfer on fronthaul for CU/DU split deployment. (NPL-1, Section 2.1, Proposal 4).

Regarding claim 38, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 37 as outlined above.
Byun further teaches:  
wherein the first system information comprises one or more system information blocks (SIBs) (Byun: When the CU provides the DU with the information related to all SIBs owned by the CU, the CU may transmit information on a requested SIB to the DU in step S1205. The information on the requested SIB may indicate the requested SIB. The information on the requested SIB may be an identity, an index, or a number of the SIB identified on the basis of the system information request.  Fig. 12 and ¶ [0132]).

Regarding claim 39, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 38 as outlined above.
Byun further teaches:  
wherein the one or more SIBs comprise any one or more of the following: a SIB3, a SIB4, a SIB5, a SIB6, a SIB7, a SIB8 (Byun: When the CU provides the DU with the information related to all SIBs owned by the CU, the CU may transmit information on a requested SIB [system information block] to the DU in step S1205.  Examples of information blocks include an MIB [master information block], SIB1 [system information block1], SIB2, and other SIBs (SIBn).  SIB3 includes cell reselection information. SIB4 includes frequency information on a serving cell and intra-frequency information on a neighboring cell for cell reselection. SIBS includes frequency information on a different E-UTRA and inter-frequency information on a neighboring cell for cell reselection. SIB6 includes frequency information on a UTRA and information on a UTRA neighboring cell for cell reselection. SIB7 includes frequency information on a GERAN for cell reselection. SIB8 includes information on a neighboring cell.  Figs. 12, 5 and ¶ [0132, 0069, 0074]).

Regarding claim 40, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 37 as outlined above.
Byun further teaches:  
broadcasting a SIB1, wherein the SIB1 comprises a mapping relationship between system information and system information block (Byun: SIB1 includes pieces of information associated with cell access, and particularly includes scheduling information on other SIBs (SIB2 to SIBn) [i.e., system information blocks] than SIB1 ... Thus, scheduling information includes a mapping relationship between each SIB and an SI message.  Fig. 5 and ¶ [0072]).

Regarding claim 41, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 40 as outlined above.
Byun further teaches:  
a period of the first system information, a system information window of the first system information, a start time of sending the first system information, and a quantity of times of sending the first system information (Byun: SIB1 includes pieces of information associated with cell access, and particularly includes scheduling information on other SIBs (SIB2 to SIBn) than SIB1. SIBs having the same transmission periodicity among the SIBs other than SIB1 are transferred via the same system information (SI) message. Thus, scheduling information includes a mapping relationship between each SIB and an SI message. An SI message is transmitted within an SI window in a time domain, and each SI message is associated with one SI window. Since SI windows for different pieces of SI do not overlap, only one SI message is transmitted within an SI window. Thus, scheduling information includes the duration of an SI window and an SI transmission periodicity. Time/frequency for transmitting an SI message is determined by dynamic scheduling by a BS [base station].  Fig. 5 and ¶ [0072]).

Regarding claim 42, the combination of Byun-Hapsari and NPL-1 discloses on the features with respect to claim 37 as outlined above.
Byun further teaches:  
the DU comprises a radio link control layer and a medium access control layer (Byun: the RLC [radio link control] layer, the MAC [medium access control] layer, the physical layer … are in the distributed unit [i.e., DU with first hardware processor].  Fig. 10 and ¶ [0104]), and the apparatus comprises a radio resource control layer and a packet data convergence protocol layer (Byun: the RRC [radio resource control] layer and the PDCP [packet data convergence protocol] layer are in the central unit [i.e., CU with second hardware processor].  Fig. 10 and ¶ [0104]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408)918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416